Citation Nr: 0809842	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  06-11 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether the character of the veteran's discharge from 
military service for the period of August 1970 to April 1973 
constitutes a bar to Department of Veterans Affairs (VA) 
benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had a period of active duty from January 1970 to 
February 1970 that ended in an honorable discharge.  He also 
had a period of service from August 1970 to April 1973 that 
ended in a discharge under conditions other than honorable. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 administrative decision of 
the Hartford, Connecticut regional office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In an administrative decision dated in October 1979 the 
Providence, Rhode Island RO determined that the veteran's 
April 1973 discharge was not considered to be under 
dishonorable conditions, and that it did not constitute a bar 
to VA benefits. 

2.  The June 2005 administrative decision which found that 
the character of the veteran's discharge for the period of 
service from August 1970 to April 1973 was a bar to VA 
benefits did not address whether or not the October 1979 
administrative decision contains clear and unmistakable 
error. 



CONCLUSION OF LAW

The October 1979 administrative decision is final, and the 
character of the veteran's discharge for the period of August 
1970 to April 1973 does not constitute a bar to VA benefits.  
38 C.F.R. §§ 3.104, 3.105 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The outcome of the present appeal is based upon application 
of the law to the known facts.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are not applicable in cases which are decided as a 
matter of law, and not the underlying facts, or development 
of facts.  Manning v. Principi, 16 Vet. App. 534, 542- 43 
(2002).

In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.  

The veteran had a period of active military service from 
August 1970 to April 1973.  He was discharge under conditions 
other than honorable.  In October 1979, the Providence, Rhode 
Island RO, issued an administrative decision finding that the 
character of discharge from the August 1970 to April 1973 
service was not considered to have been under dishonorable 
conditions for VA purposes, and did not constitute a bar to 
VA benefits.

The veteran's claims folder was subsequently misplaced.  

The veteran submitted claims for service connection to the 
Hartford RO in May 2005.  After the folder was reconstructed, 
the veteran's period of active military service from August 
1970 to April 1973 with a discharge under conditions other 
than honorable was discovered, but the October 1979 
administrative decision was not.

The RO then issued the June 2005 administrative decision, 
which found that the character of this discharge was a bar to 
VA benefits.  The October 1979 decision was discovered after 
the appeal was certified to the Board.

The October 1979 administrative decision is final.  There has 
been no allegation or evidence that the decision was the 
product of clear and unmistakable error.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on 
evidence on file at the time VA issues written notification 
of the decision.  38 C.F.R. § 3.104(a).  This includes 
determinations related to character of discharge.  38 C.F.R. 
§ 3.104(b).  Except for certain limited circumstances that do 
not apply here, previous determinations which are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error.  38 C.F.R. § 3.105(a).  This includes 
determinations related to character of discharge.  38 C.F.R. 
§ 3.105(c).  

The November 1979 administrative decision which found that 
the veteran is not barred from VA benefits remains in effect.  
Accordingly, the Board finds that the character of the 
veteran's discharge from service in April 1973 is not a bar 
to benefits.


ORDER

The character of the veteran's discharge from military 
service for the period of August 1970 to April 1973 does not 
constitute a bar to VA benefits; the appeal is granted. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


